Name: Commission Regulation (EEC) No 3117/82 of 22 November 1982 on the supply of common wheat to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 327/ 12 Official Journal of the European Communities 24. 11 . 82 COMMISSION REGULATION (EEC) No 3117/82 of 22 November 1982 on the supply of common wheat to the World Food Programme as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 21 June 1982 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 10 000 tonnes of cereals to the World Food Programme under its food ­ aid programme for 1 982 (6) ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p . 1 . ( 3 OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. O OJ No L 263 , 19 . 9 . 1973 , p . 1 . 0 OJ No L 192, 26 . 7 . 1980, p . 11 . (6) OJ No L 373 , 29 . 12. 1981 , p . 11 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27. 24 . 11 . 82 Official Journal of the European Communities No L 327/ 13 ANNEX I 1 . Programme : 1982 2 . Recipient : world Food Programme (WFP) 3 . Place or country of destination : Republic of Lebanon 4. Product to be mobilized : common wheat 5 . Total quantity : 10 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F-Paris 7C (telex OFIBLE 270807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum breadmaking quality required for intervention (moisture : 14-5% maximum) 10 . Packaging : in bulk 1 1 . Port of shipment : Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre, Rouen, Marseille , Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (') 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 7 December 1982 16 . Shipment period : 15 to 31 January 1983 17 . Security : 6 ECU per tonne (') In all cases where a port other than those listed above is chosen the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . No L 327/ 14 Official Journal of the European Communities 24. 11 . 82 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde til levering (fob) (t) Nach fob zu bringende Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Tonnage fob Tonnage Ã mettre en fob Tonnellaggio da mettere in fob Fob aan te leveren hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 1 600 Providence agricole de la Champagne 2, rue ClÃ ©ment Ader boÃ ®te postale 225 51058 Reims Cedex Saint-Sault 1 000 Union champenoise des producteurs 57, chaussÃ ©e du Port 51005 ChÃ ¢lons-sur-Marne Cedex Mourmelon-le-Grand 1 000 SCA Ardre et Vesle 51140 Jonchery-sur-Vesle Serzy-Eprin 1 000 SCA Ardre et Vesle 51140 Jonchery-sur-Vesle Breuil 5 400 SCA Nogent et Trainel quai du GÃ ©nÃ ©ral Sarrail 10400 Nogent-sur-Seine Socomac quai du Danemark 76830 Dieppedalle-Croisset